Case 1:14-cr-20378-JEM Document 58 Entered on FLSD Docket 07/23/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 14-CR-20378-Martinez

  UNITED STATES OF AMERICA

                v.

  JOSE MANUEL LOPEZ MORALES,

         Defendant.
  ______________/
                         ORDER ON GOVERNMENT'S SECOND MOTION
                           TO REDUCE SENTENCE UNDER RULE 35

         THIS CAUSE having come before the Court on the Government's Second Motion To

  Reduce Sentence Under Rule 35 [DE 57] for a Sentence Reduction Pursuant to Federal Rules of

  Criminal Procedure 3 5(b) and after full consideration of the position of the Government and the

  Defendant, who joins in the Government's Motion, it is hereby:

         ORDERED AND ADJUDGED that the Second Motion for a Reduction of Sentence [DE

  57] is GRANTED.         The defendant's previously imposed sentence of fifty-seven (57) months

  imprisonment is reduced to TIME SERVED.

         DONE AND ORDERED in chambers at Miami, Florida, this 23rd day of July, 2021 .




                                                        HON. JOSE . MARTINE
                                                        UNITED S TE DISTRICT JUDGE
                                                        SOUTHER DISTRICT OF FLORIDA

  Copies furnished to:    All Counsel of Records
                          United States Bureau of Prisons
                          Probation Office, U.S. District Court for the Southern District of Florida
                          U.S. Marshal Service
